Case 1:09-cr-01239-PKC Document 396 Filed 10/06/20 Page 1of1
Case 1:09-cr-01239-PKC Document 395 Filed 10/06/20 Page 1of1

CAMILLE M, ABATE, ESQ.
ATTORNEY AT LAW

$00) —_—_—__

Of Counsel, Nicholas Goodman & Associates
333 Park Avenue South, Suite 3A, New York, NY 10010
TEL: (212) 227-9003 + FAX: (212) 937-2112

 

 

 

October 6, 2020
VIA ECF A
Conference Adjourned
The Honorable P. Kevin Castel From OG, {3 LQ
United States District Judge
Southern District of New York to: Me ov [ Ly L040 at 4: OD |
Daniel Patrick Moynihan Courthouse SO ORDERED
500 Pearl Street . a 2
New York, New York 10007 “5” BUKEVINCASTEL USD.

/6-6-26

United States v. Emilio Fusco, BS°Gr4239 (PEC) : a
Request to Reschedule Oral Argument

 

Dear Judge Castel:

Oral argument for Mr. Fusco’s compassionate release motion is currently scheduled for next
Tuesday, October 13, at 3:00 p.m. For the following reasons, I respectfully request to reschedule
the argument to the morning session on Tuesday, October 20, or anytime in the afternoon on
Wednesday, October 21, or the morning session of Thursday, October 22. If those dates are not
convenient, then I request the morning of any Tuesday or Thursday available to the Court, or any
time on Wednesday, October 28.

First, I teach at Brooklyn Law School every Tuesday and Thursday at 3:55 p.m. to 5:50 p.m. The
currently scheduled oral argument causes me concern that it may bleed into the time I am
required to teach. Additionally, I do final preparation for the class in the hour or two before it
commences, so that would also affect my ability to effectively instruct the students.

Second, because Mr. Fusco is at FMC Devens, where setting up legal phone calls takes at least
three days’ notice and given the adjusted timeline for the government’s submission due to late
assignment of an AUSA, I am concerned that I will not have adequate time to review the
opposition papers with Mr. Fusco before the 13".

I have spoken to AUSA Christy Slavik about this matter, and she has no objection to the
adjournment,

Sincerely,

s/s Camille M. Abate, Esq.
Camille M. Abate, Esq.

ce: AUSA Christy Slavik (via ECF)

 
